Case 4:20-cv-00916-SDJ-CAN Document 13 Filed 08/31/21 Page 1 of 1 PageID #: 113




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  KAREN MANSON                             §
                                           §
  v.                                       §   CIVIL CASE NO. 4:20-CV-916-SDJ
                                           §
  CAREINGTON INTERNATIONAL                 §
  CORPORATION                              §
       MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF
                UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge

 (“Report”), this matter having been referred to the Magistrate Judge pursuant to

 28 U.S.C. § 636. On August 6, 2021, the report of the Magistrate Judge, (Dkt. #12),

 was entered containing proposed findings of fact and recommendations that

 Defendant Careington International Corporation’s Rule 12(b)(6) Motion to Dismiss,

 Request for Sanctions, and Brief in Support, (Dkt. #3), be granted in part and denied

 in part. Having assessed the Report, and no objections thereto having been timely
          .
 filed, the Court determines that the Magistrate Judge’s Report should be adopted.

        It is therefore ORDERED that Defendant Careington International

 Corporation’s Rule 12(b)(6) Motion to Dismiss, Request for Sanctions, and Brief in

 Support, (Dkt. #3), is GRANTED IN PART AND DENIED IN PART. Karen

 Manson’s claims against Careington International Corporation are DISMISSED

 WITH PREJUDICE. Careington International Corporation’s request for sanctions

 (Dkt. #3), is DENIED.
              So ORDERED and SIGNED this 31st day of August, 2021.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE
